Citation Nr: 0730787	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  02-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for spondylotic changes with narrowed 
intervertebral spaces.

2.  Entitlement to an initial compensable rating for hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.

This appeal comes before the Board of Veterans Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama (RO).  In August 2002, the RO, inter alia, granted 
service connection for spondylitic changes with narrowed 
intervertebral spaces (claimed as herniated disc, lumbago and 
osteoarthrosis) and assigned a 20 percent rating.  In 
November 2002, the RO, inter alia, granted service connection 
for hiatal hernia aggravated by medication taken for 
spondylitic changes with narrowed intervertebral spaces at a 
noncompensable disability rating and denied service 
connection for malignant melanoma, respiratory problems and 
enlarged testicle.  The veteran filed timely notices of 
disagreement to these issues.

In March 2006, the Board denied service connection for 
malignant melanoma, testicular enlargement, and a respiratory 
disorder, all secondary to Agent Orange exposure.  As such, 
these issues are no longer on appeal.  In this same action, 
the Board remanded the issues of increased ratings for 
spondylitic changes with narrowed intervertebral spaces and a 
hiatal hernia for further development.  These issues are now 
before the Board for appellate review.

The veteran testified at a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing) in December 2005; a 
copy of the transcript has been associated with the record.  
In August 2007, the veteran was informed that the Veterans 
Law Judge who conducted his Travel Board hearing was no 
longer with the Board and that he had a right to another 
Board hearing.  The veteran was given 30 days to respond.  As 
the veteran has not responded to this notice, another hearing 
is not necessary.

FINDINGS OF FACT

1.  The veteran's lumbar spine disorder, spondylotic changes 
with narrowed intervertebral spaces, is not manifested by 
severe, recurring attacks of intervertebral disc syndrome 
with intermittent relief, incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
over the past 12 months, forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  

2.  The veteran's hiatal hernia is not manifested by any 
severity level of the following: persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for spondylotic changes with narrowed intervertebral 
spaces have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Codes 5243, 5239 (2007).

2.  The criteria for an initial compensable rating for hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.10, 4.114, Diagnostic Codes 7399-7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, August 2002, November 2003, April 2004 and 
April 2006 letters satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until April 2006, after the initial unfavorable AOJ decision.  
However, since higher initial ratings are being denied for 
the issues on appeal, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra, in deciding these issues.  
 
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's Travel Board 
hearing transcript and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Since the present 
appeal arises from an initial rating decision, which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Increased rating - spondylitic changes with narrowed 
intervertebral spaces

In his Travel Board hearing transcript, the veteran and his 
spouse contended that his back disability was more severe 
than is represented by his 20 percent disability rating, and 
that he is eligible for a higher rating.  When evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  Furthermore, consideration 
should also be given to weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

In an August 2002 rating decision, the veteran was granted 
service connection and assigned a 20 percent disability 
rating under Diagnostic Code 5293 for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5293, effective prior to September 23, 
2002, moderate  intervertebral disc syndrome with recurring 
attacks warrants a 20 percent disability rating and severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Formula for Incapacitating 
Episodes) or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  In accordance with the Formula for 
Incapacitating Episodes, incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation, and incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent disability 
evaluation.  The regulation defines an incapacitating episode 
as a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.    
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   

The new rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, Diagnostic 
Code 5293 became Diagnostic Code 5243, Intervertebral Disc 
Syndrome, and should be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula) or under the Formula for Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

The current Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Formula, unless, as noted above, 
Diagnostic Code 5243 is evaluated under the Formula for 
Incapacitating Episodes.  Under the General Formula, for 
spine disabilities with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, a 20 percent disability rating is warranted when 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or when the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2007).

VA medical records from May 2001 reflect that the veteran 
complained of low back pain.  A July 2001 VA medical 
examination report shows that the veteran's upper and lower 
muscle strength was a 5.  Flexion of his spine was 85 
degrees, extension was 35 degrees, and lateral flexion was 40 
degrees.  There was mild tenderness high in the lumbar area 
with palpation.  His reflexes were 2+ and symmetrical.  He 
was ambulating with a cane and he had no brace on the day of 
the appointment.  His x-ray showed spondylotic changes.  He 
was diagnosed with chronic lumbar sacral pain with mild-
moderate functional impairment and spondylotic changes on x-
ray.  

An August 2006 VA examination report shows that the veteran 
was able to stand, sit, and walk as well as address the 
examination table without assistance or apparent difficulty.  
He was able to flex to 80 degrees, extend to 30, left and 
right lateral rotation to 30 and left and right extension to 
40. There was no pain on motion, and his cranial nerves II-
XII were grossly intact.  His musculoskeletal strength was 
5/5, his deep tendon reflexes were symmetric and there was no 
evidence of cerebral or senosory deficits.  Peripheral pulses 
were intact and capillary refill was normal.  A 
contemporaneous x-ray report shows that the lumbar spine had 
no evidence of fracture or dislocation, the disc spaces were 
within normal limits, and there was minimal anterior 
veterbral osteophyte formation.  There were no osteoblastic 
or osteolytic lesions and pedicles were intact.  The 
impression was mild degenerative changes and the diagnosis 
was lumbar spondylosis.  The veteran reported that his back 
flares up with prolonged standing or walking but he does not 
use a cane or other assistive device and has not been 
incapacitated requiring bed rest at any point during the 
previous year.  

There is no evidence in the claims file that the veteran's 
back disability is manifested by moderate recurring attacks 
of intervertebral disc disease.  The August 2006 VA examiner 
stated that his back disability does not interfere with his 
activities of daily living and that he has had no 
incapacitating episodes.  Therefore, a higher rating under 
Diagnostic Code 5293, effective before September 23, 2002, is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The August 2006 orthopedic examiner noted that the veteran 
did not have any incapacitating episodes for the previous 12 
months as to warrant a higher rating in accordance with the 
Formula for Incapacitating Episodes.  In addition, the 
veteran's disability does not warrant a higher rating under 
the General Formula.  He does not have forward flexion of 
the thoracolumbar spine of 30 degrees or less and does not 
have favorable ankylosis of the entire thoracolumbar spine, 
which would warrant a 40 percent disability rating under the 
General Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), Diagnostic Code 5243 (2007).  

Even with consideration of 38 C.F.R. §§ 4,40, 4.45, and 4.59, 
the preponderance of the evidence shows that the veteran's 
lumbar spine disability approximates no more than a 20 
percent disability rating. The August 2006 VA examiner 
observed that there was no pain on motion and no additional 
limitation of motion.

It appears that the RO re-characterized the veteran's lumbar 
spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5239, for spondylolisthesis or segmental instability.  
However, this Diagnostic Code is rated under the General 
Formula and, as noted above, the veteran's back does not 
warrant a higher rating under this formula.  

The Board has considered other diagnostic codes for rating 
disabilities of the lumbar spine.  Pursuant to the 
regulations in effect prior to September 26, 2003, Diagnostic 
Code 5289 contemplates ankylosis of the lumbar spine; 
however, there is no evidence that the veteran has ankylosis 
of the spine.  Diagnostic Code 5292 provides a 20 percent 
rating for a moderate lumbar spine limitation of motion and a 
40 percent rating for a severe lumbar spine limitation of 
motion.  The veteran's range of motion limitations are not 
shown to be severe, and do not warrant a 40 percent rating 
under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292 (2003).  

The Board has considered other disability ratings under the 
current rating criteria, which are to be rated using the 
General Formula.  However, as noted above, veteran's 
disability does not warrant a higher rating under the General 
Formula. 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5238, 5240, 5241, 5242 (2007).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 20 percent rating from the date of 
his claim for his back disability.  Therefore, the assignment 
of staged evaluations in this case is not necessary.

The Board notes that under the current rating criteria, any 
associated objective neurological abnormalities should be 
evaluated separately, under the appropriate diagnostic code.   
The veteran has complained of pain in his left leg, radiating 
from his hip.  In his December 2005 Travel Board hearing, he 
noted that he had loss of sensation in both his legs.  
However, upon examination in August 2006, it was found that 
the veteran's cranial nerves II-XII were grossly intact, his 
musculoskeletal strength was 5/5, his deep tendon reflexes 
were symmetric, there was no evidence of cerebral or sensory 
deficits, peripheral pulses were intact and capillary refill 
was normal.  The examiner did not diagnose a neurological 
disorder.  Therefore, separate ratings for neurological 
disorders in the veteran's legs are not warranted.

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for the veteran's 
back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased rating - hiatal hernia

The RO granted a noncompensable percent disability rating 
under 38 C.F.R. 
§ 4.114, Diagnostic Codes 7399-7346, indicating that the 
veteran's disability was analogous to the symptoms 
contemplated under Diagnostic Code 7346, hiatal hernia.  
Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted for hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation of less severity; a 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health; and a 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114 (2007).

A September 2002 VA esophagus and hiatal hernia examination 
report shows that the veteran denied dysphagia, arm pain, 
hematemesis and melena.  He did report having occasional or 
intermittent epigastric tenderness with increased indigestion 
after meals, intermittent nausea post meals and intermittent 
diarrhea which was dependent on the amount of nausea and 
indigestion he experienced.  He was well-developed with no 
wasting, no significant weight gain or loss and a mildly 
obese abdomen.  His bowel sounds were positive, he had mild 
epigastric tenderness and no rebound or organomegaly.  The 
diagnosis was an upper gastrointestinal (GI) hiatal hernia 
without reflux.  

An August 2006 VA examination report shows that the veteran 
had intermittent dyspepsia which had become worse in the 
prior months, occurring mostly in the morning.  He admitted 
to frequent caffeine and tobacco use.  He described his 
discomfort as sour stomach/heartburn type symptoms in the mid 
epigastrium with increased bloating and belching.  He was 
taking Zantac.  On examination, the veteran had positive 
bowel sounds to all four quadrants and was nontender, 
nondistended without hepatosplenemegaly, guarding, rebound or 
Murphy's.  A contemporaneous upper GI series showed there was 
a minimal sliding hernia with gastroesophageal reflux.  The 
remainder of the stomach and duodenal sweep appeared intact.  
The impression was minimal sliding hiatal hernia with 
gastroesophageal reflux, and the diagnosis was hiatal hernia 
with minimal residuals.  
 
Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a compensable 
disability rating for his hiatal hernia.  As noted above, a 
compensable evaluation is warranted for hiatal hernia with at 
least two of the following symptoms: persistently recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation, 
substernal or arm or shoulder pain all productive of 
considerable impairment of health.  However, the veteran 
denied dysphagia, arm pain, hematemesis and melena in his 
September 2002 examination.  At most, in his August 2006 
examination, the veteran reported intermittent dyspepsia and 
the impression of the examiner was a hiatal hernia with 
minimal residuals.  As such, this does not meet the criteria 
for a compensable evaluation.

The Board has considered whether the veteran is entitled to a 
higher disability rating under a different diagnostic code. 
However, a careful review of the evidence of record reveals 
that the veteran's disability picture is predominantly 
manifested by symptoms as reflected in Diagnostic Code 7346.  

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a noncompensible rating from the date 
of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

There is no evidence of record that the veteran's service-
connected hiatal hernia causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's back 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial disability rating in excess of 20 percent for 
spondylotic changes with narrowed intervertebral spaces is 
denied.

An initial compensable disability rating for hiatal hernia is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


